Name: 2001/289/EC: Decision No 3/2001 of the EU-Czech Republic Association Council of 8 March 2001 extending by five years the period within which any public aid granted by the Czech Republic will be assessed taking into account the fact that the Czech Republic is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community
 Type: Decision
 Subject Matter: economic policy;  European construction;  competition;  Europe
 Date Published: 2001-04-11

 Avis juridique important|22001D02892001/289/EC: Decision No 3/2001 of the EU-Czech Republic Association Council of 8 March 2001 extending by five years the period within which any public aid granted by the Czech Republic will be assessed taking into account the fact that the Czech Republic is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community Official Journal L 100 , 11/04/2001 P. 0016 - 0016Decision No 3/2001 of the EU-Czech Republic Association Councilof 8 March 2001extending by five years the period within which any public aid granted by the Czech Republic will be assessed taking into account the fact that the Czech Republic is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community(2001/289/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part and in particular Article 64(4)(a) thereof,Whereas:(1) Article 64(4)(a) of the Europe Agreement lays down that the Association Council shall, taking into account the economic situation of the Czech Republic, decide whether the period within which any public aid granted by the Czech Republic shall be assessed taking into account the fact that the Czech Republic shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community should be extended for a further period of five years.(2) The GDP/capita of the Czech Republic measured in Purchasing Power Standards reached 63 % of the Community average in 1997, it is appropriate to make such an extension,HAS DECIDED AS FOLLOWS:Article 1The period within which any public aid granted by the Czech Republic shall be assessed, taking into account the fact that the Czech Republic shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community, shall be extended for a further period of five years.Article 2Within six months of the date of adoption of this Decision, the Czech Republic shall submit the GDP per capita figures which have been harmonised at NUTS II level at the European Commission. The Czech Republic State aid monitoring authority and the European Commission shall then jointly evaluate the eligibility of the regions as well as the maximum aid intensities in relation thereto in order to draw up the regional aid map on the basis of the Community guidelines on national regional aid(1). Thereafter, the joint proposal shall be submitted to the Association Committee, which shall take a decision to this effect.Article 3This Decision shall enter into force on the day of its adoption. It shall apply as from 1 January 1997.Done at Brussels, 8 March 2001.For the Association CouncilThe PresidentA. Lindh(1) OJ C 74, 10.3.1998, p. 9.